893 F.2d 1336
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Loucille M. WARD, Plaintiff-Appellant,v.Charles F. MANN, Defendant-Appellee.
No. 89-5714.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1990.

Before MILBURN and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
In this diversity action, plaintiff-appellant Loucille Ward has sought to appeal the district court's denial of her motion for a new trial.  Judgment was entered in the district court on March 14, 1989, and a motion for a new trial was filed on March 23, 1989.  The district court's memorandum and order overruling the motion for a new trial was entered on May 4, 1989.  Thereafter, on May 12, 1989, plaintiff-appellant filed a motion to reconsider the district court's order overruling her motion for a new trial.  However, prior to disposition of the motion to reconsider, plaintiff-appellant filed a notice of appeal on June 2, 1989.  The district court's order overruling the motion to reconsider was entered on June 12, 1989.


2
Motions for reconsideration are construed as motions to alter or amend the judgment under Federal Rule of Civil Procedure 59(e).   Kennedy v. City of Cleveland, 797 F.2d 297, 304-05 (6th Cir.1986), cert. denied, 479 U.S. 1103 (1987);  see also Nichols v. Asbestos Workers Local 24 Pension Plan, 835 F.2d 881 (D.C.Cir.1987).  Federal Rule of Appellate Procedure 4(a)(4) provides that a timely motion, filed under Rule 59(e), tolls the period for appeal until the district court rules on the motion.  Rule 4(a)(4) further provides that a notice of appeal filed before the disposition of a motion to reconsider is of no effect.  Accordingly, we are without jurisdiction to consider this appeal.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).


3
It is therefore ORDERED that this appeal be and it hereby is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.